Citation Nr: 1341762	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis, status post-operative septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The November 2009 Rating Decision granted the Veteran's service connection claim for a respiratory disorder, to include allergic rhinitis and assigned it a 0 percent rating, effective October 17, 2009.  The Veteran filed a timely Notice of Disagreement in January 2010, and in it he described his desire to receive more Flonase, which he had been using to treat his rhinitis.  The RO furnished the Veteran with a Statement of the Case in May 2010.  At that time, the RO reminded the Veteran that he was service connected for his respiratory disorder and advised him to seek treatment from his local VA facility.  The Veteran perfected his appeal with a Form 9 in July 2010, again citing concerns about his rhinitis without the aid of his prescription Flonase.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain documents contained therein, including a statement from the Veteran's representative, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection for bilateral hearing loss.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

The Board notes that the Veteran was last afforded a VA examination for his allergic rhinitis in November 2009.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is unduly remote, and the Veteran has asserted that his current allergic rhinitis symptoms have worsened since his last VA examination.  Moreover, there is no other medical evidence on file in which the Board can determine the current severity of his service-connected allergic rhinitis.  The Veteran specifically stated in his July 2010 Form 9 that without the aid of his prescription Flonase, he was again experiencing blockage of nasal passages, bleeding, and breathing problems.  

Because there may have been significant changes in the Veteran's condition, the Board finds that a new examination of his allergic rhinitis is needed to fully and fairly evaluate the Veteran's claim for an initial compensable rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available, non-duplicative, VA and private treatment records, dated since October 2009, are associated with the claims folder.

2.  After associating any pertinent, outstanding records, afford the Veteran an appropriate VA examination of his allergic rhinitis. The claims file should be made available and reviewed by the examiner.  The VA examiner should conduct all necessary testing in order to determine whether the Veteran's allergic rhinitis is characterized by (1) polyps; or (2) greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.

All findings and conclusions should be set forth in a legible report.

3. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


